Citation Nr: 1147256	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  06-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide exposure.  

2.  Entitlement to service connection for tinnitus, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a gastrointestinal disability, claimed as a stomach disability, including ulcers, to include as due to herbicide exposure or secondary to medication used to treat the service-connected right knee disability.  

4.  Entitlement to service connection for kidney stones, to include as due to herbicide exposure.  

5.  Entitlement to a compensable disability rating for service-connected right knee synovitis.  



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2007, the Veteran and his wife, B.O., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In October 2008, the Board remanded the claims on appeal in order to afford the Veteran a VA examination with respect to his increased rating claim and to issue a Supplemental Statement of the Case that addressed the issues involving the claimed stomach (including ulcers and kidney stones), hearing loss, and tinnitus disabilities.  All requested development was conducted and the appeal was returned to the Board.  However, in November 2009, the Board determined that an additional remand was necessary in order to ensure compliance with due process requirements, to include obtaining private treatment records and records from the Social Security Administration, and scheduling the Veteran two VA examinations.  The Board finds that the RO substantially complied with the directives of the November 2009 Remand; therefore, the Board will proceed to evaluate the merits of the claims on appeal.  


FINDINGS OF FACT

1.  Decreased hearing acuity, to include right ear hearing loss as defined by VA in 38 C.F.R. § 3.385, was noted at the Veteran's August 1966 enlistment examination.  

2.  There is no evidence showing complaints, treatment, or findings of hearing loss during service, and the July 1968 separation examination reflects that the Veteran's hearing acuity was the same as it was at his enlistment examination.  

3.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has tinnitus that was incurred or aggravated by active military service; nor may tinnitus be presumed to have been incurred during military service, to include as a chronic disorder or as secondary to herbicide exposure therein.  

4.  The competent, credible, and probative evidence of record does not contain any contemporaneous medical evidence reflecting a diagnosis of peptic ulcers, to include peptic ulcer disease (PUD), to confirm the lay report of such or the notation of a history of PUD in the treatment records; nor is there competent, credible, and probative evidence of peptic ulcers during the Veteran's first post-service year.  

5.  The competent, credible, and probative evidence of record shows the Veteran has a current diagnosis of gastroesophageal reflux disease (GERD); however, the evidence preponderates against a finding that GERD was incurred in or aggravated by active military service, to include as a result of the use of nonsteroidal anti-inflammatory drugs (NSAIDs) to treat the Veteran's service-connected right knee disability.  

6.  The competent, credible, and probative evidence of record establishes that the Veteran's current diagnosis of chronic gastritis is the result of the use of NSAIDs to treat his service-connected right knee disability.  

7.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current kidney stones were incurred in or aggravated by active military service or manifested during his first post-service year.  

8.  The competent, credible, and probative evidence of record reflects that the Veteran's service-connected synovitis is manifested by an incomplete tear of the medial meniscus and chronic, residual pain with any movement of the right lower extremity.  


CONCLUSIONS OF LAW

1.  The Veteran's decreased hearing acuity pre-existed his period of active military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.305 (2011).  

2.  The competent, credible, and probative evidence of record shows that the Veteran's pre-existing hearing disability did not undergo a permanent increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

3.  Tinnitus was not incurred or aggravated by service, nor may tinnitus be presumed to have been incurred in service, to include as chronic disorders or as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  The gastrointestinal disabilities of peptic ulcers, PUD, and GERD were not incurred or aggravated by service, to include as the result of, proximately due to, or aggravated by a service-connected disability, to include medication used to treat any service-connected disability; nor may peptic ulcers be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

5.  Chronic gastritis is the result of the Veteran's use of NSAIDs to treat his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).

6.  Kidney stones were not incurred or aggravated by service; nor may kidney stones be presumed to have been incurred in service, to include as chronic disorder or as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

7.  The schedular criteria for a 10 percent disability rating, but no higher, for service-connected right knee synovitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5020 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to initial unfavorable AOJ decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2006 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with VA examinations in January and May 2007 and January 2009, and VA obtained medical opinions in April 2007 and January 2011.   There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis 

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss and tinnitus, calculi of the kidney, and peptic ulcers, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking service connection for bilateral hearing loss.  He has asserted that he was exposed to significant noise trauma in service, as he was a demolition specialist and around loud acoustic noises the entire time he was in service.  The Veteran believes that his in-service noise exposure caused his current hearing loss.  

The Veteran's service personnel records reflect that the Veteran's military occupational specialty (MOS) was a demolition specialist.  Therefore, the Veteran's military noise exposure is conceded.  

However, the Veteran's August 1966 enlistment examination reflects that he had decreased bilateral hearing acuity at the 4000 Hertz frequency, as the audiogram showed 40 decibels in his right ear and 30 decibels in his left ear.  The decreased hearing shown in the right ear at the enlistment examination met VA's definition for impaired hearing.  See 38 C.F.R. § 3.385.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  If a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim of service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Therefore, because decreased hearing was shown at the Veteran's entrance examination, the Board must determine if his pre-existing hearing loss was aggravated during or by his period of active service.  

38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Indeed, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  See Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In this case, the service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the audiogram taken at the Veteran's separation examination in July 1968 shows that the Veteran's hearing acuity remained unchanged bilaterally, as he was shown to have hearing acuity of 40 decibels in the right ear and 30 decibels in the left ear at the 4000 Hertz frequency.  

In evaluating the Veteran's claim, the Board finds that the Veteran's STRs preponderate against his claim of aggravation of the pre-existing hearing disability, as there is no evidence during service to show an increase in the pre-existing hearing disability  Moreover, the July 1968 audiogram is considered affirmative against a finding of aggravation, as it is competent, credible, and probative evidence showing that the Veteran's pre-existing hearing disability was the same as it was at the enlistment examination.  

The Board notes that the evidentiary record does not contain a medical opinion that specifically addresses whether the Veteran's pre-existing hearing disability was aggravated during service; however, the Board finds that it is not necessary to obtain a medical opinion because the medical evidence contained in the STRs sufficiently and affirmatively establishes that there was no increase in the disability during service.  

Based on the foregoing, the Board finds that, because the competent, credible, and probative evidence of record shows that the Veteran's pre-existing hearing disability did not undergo a permanent increase in severity during service, the presumption of aggravation under 38 U.S.C.A. § 1153 does not arise, and there is no need for the Board to discuss whether there is clear and unmistakable evidence that an increase of the pre-existing disability was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Jensen, 19 F.3d at 1417.  

There is also no need to discuss whether the Veteran's current bilateral hearing disability is related his military service, to include as due to any in-service herbicide exposure, because, as noted above, the Veteran's claim is one of aggravation, not one involving a direct relationship between the current disability and service.  See Jensen, supra.  In this regard, the Board notes that the evidentiary record contains medical opinions which address whether there is an etiologic relationship between the Veteran's current bilateral hearing loss and his military service.  See VA examination reports dated May 2007 and January 2009; see also statements from Dr. D.W. dated April and December 2007 and March 2009; see also April 2007 VA outpatient treatment record.  However, none of this medical evidence addresses the fact that the Veteran's hearing disability pre-existed service and that there is no evidence during service showing a permanent increase in the severity of the pre-existing hearing impairment.  Therefore, the medical opinions and evidence of record, as well as the medical evidence showing a current diagnosis of bilateral sensorineural hearing loss, are not relevant to the aggravation claim before the Board.  

In summary, the Board finds the competent, credible, and probative evidence of record preponderates against the Veteran's claim, as the evidence shows decreased hearing acuity was noted at his enlistment examination and, thus, pre-existed service, and did not undergo a permanent increase in severity therein.  Therefore, the Veteran's claim of aggravation of his pre-existing hearing disability must be denied.  There is no reasonable doubt to be resolved.  See Gilbert, supra.  

Tinnitus

The Veteran has asserted that service connection is warranted for tinnitus because he believes his current tinnitus is related to the noise trauma he incurred during service from his duties as a demolition specialist.  

As noted above, the Veteran's military noise exposure is conceded, given his MOS.  

However, after carefully reviewing the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for tinnitus.  

In making this determination, the Board notes the STRs do not confirm that the Veteran suffered from tinnitus during active service.  Indeed, the July 1968 separation examination report reflects that the Veteran's ears were normal on clinical evaluation and there is no indication that he complained of ringing in his ears at that time.  

Having determined that the Veteran was likely exposed to significant noise exposure during service, the remaining questions before the Board are whether the Veteran has current diagnoses of tinnitus and whether there is nexus between any tinnitus and his military service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In support of his claim, the Veteran has consistently reported that he currently suffers from tinnitus.  See VA examinations dated May 2007 and January 2009.  Tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds there is a current diagnosis of tinnitus.  

Next, the Board must determine whether there is a nexus between the Veteran's tinnitus and his military service.  

Review of the record reveals that the Veteran has provided inconsistent statements regarding the onset of his tinnitus.  At the May 2007 VA examination, the Veteran estimated that his tinnitus had its onset about thirty years earlier (in approximately 1977), with an unknown etiology.  However, at the January 2009 VA examination, he reported that he has experienced tinnitus since 1969.  He has also asserted that he has had tinnitus for "many years."  See March 2009 statement from Dr. D.W.  

The Veteran is competent to report the onset, frequency, and severity of his symptoms.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  However, competency of evidence differs from weight and credibility, and the Board must analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, fascial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after reviewing and weighing the evidence of record, the Board finds that the Veteran's recent statements regarding the onset of his tinnitus are not credible.  In making this determination, the Board finds probative that the Veteran filed two separate claims for VA compensation benefits in 1969 and 1996 but made no mention of any tinnitus symptoms that had been chronic or continuous since service.  The compensation claims show the Veteran was aware that he could seek compensation for disabilities that he believed to be related to service; however, the Veteran's failure to mention tinnitus in relation to either of those claims, which the Board notes were filed during his first post-service year and almost thirty years after separation from service, preponderates against his assertion that he suffered from tinnitus that began in service and continued thereafter.  

In evaluating this claim, the Board also finds probative that the Veteran has not submitted or identified any other lay or medical evidence that corroborates his report of continued, constant tinnitus symptoms since service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, based on the foregoing reasons and bases, the Board finds that the Veteran is an inaccurate historian and, thus, his reports of onset in service and continued constant symptoms since service are not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the lack of contemporaneous medical evidence showing complaints or treatment for tinnitus following service is considered evidence which preponderates against the Veteran's assertion of continued symptoms following service and, ultimately, is evidence unfavorable to the Veteran's claim.  Accordingly, the Board finds that there is no competent and credible lay or medical evidence of continuity of symptomatology since service.  

In addition to the lack of evidence showing continuity of symptoms following service, the Board notes that there is no competent and credible evidence which attributes the Veteran's current tinnitus to his military service.  

In support of his claim, the Veteran has submitted statements from Dr. D.W. which purport to establish that the Veteran's current tinnitus is related to his military noise exposure.  Dr. D.W. has noted the Veteran's in-service noise exposure as a result of his duties as a demolition specialist, the Veteran report of not having any tinnitus prior to service, and the Veteran's report that his post-service noise exposure was under OSHA guidelines.  Based on this evidence, Dr. D.W. has variously stated that the Veteran's tinnitus is related to his in-service noise exposure, that he does not believe the Veteran's post- service noise exposure contributed substantially to his tinnitus, and that 65 percent of the Veteran's tinnitus is due to his in-service noise exposure.  See statements from Dr. D.W. dated April and December 2007 and March 2009.  

While Dr. D.W.'s statements are considered competent medical evidence, the Board finds that the probative value of his statements are lessened because he did not address the lack of contemporaneous medical evidence showing complaints or treatment for tinnitus following service or the lack of competent and credible lay or medical evidence showing continuity of symptomatology since service.  Instead, it appears that Dr. D.W. accepted the Veteran's statement of experiencing tinnitus for "many years" as sufficient evidence to find that his tinnitus is related to his military noise exposure.  However, given the evidence mentioned above, the Board finds the Veteran's statement regarding having tinnitus for many years is incredible.  As a result, the Board finds Dr. D.W.'s statements to be of lessened probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon inaccurate factual premise has no probative value).  

Instead, the Board places significant probative value on the January 2009 VA examination undertaken to address the issue on appeal.  At that time, as noted, the Veteran reported that his tinnitus had its onset in 1969.  He also reported his in-service noise exposure, as well as his post-service employment in construction, which he reported involved noise exposure but was within OSHA guidelines.  The Veteran also reported recreational noise exposure from woodworking.  Based upon review of the record and examination of the Veteran, the VA examiner opined that the Veteran's tinnitus is less likely as not due to military noise exposure, noting that there was no evidence of complaints of tinnitus during service.  

The Board considers the January 2009 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current tinnitus is related to his military service.  The Board finds that the January 2009 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the STRs, which do not contain any contemporaneous complaint or findings related to tinnitus, and the post-service lay and medical evidence of record which does not contain any competent or credible evidence of continuity of symptomatology following service.  Therefore, the Board finds the October 2009 VA opinion to be of significant probative value with respect to the issue of service connection.  

In evaluating the claim on appeal, the Board notes that the Veteran has contended on his own behalf that his tinnitus is related to service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his complaints and symptoms of tinnitus, the Board accords his statements regarding the etiology of such less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current tinnitus.  By contrast, the January 2009 VA examiner took into consideration all the relevant facts in providing their opinions. 

In evaluating this claim, the Board has also considered whether presumptive service connection is warranted for the Veteran's tinnitus as a chronic disability.  However, the record fails to show that the Veteran manifested tinnitus to a degree of 10 percent within the one year following his service discharge in August 1969.  Although the Veteran states that he has suffered from tinnitus since service, his assertions in this regard are not considered credible, there is no medical evidence to support that contention, and the probative opinions of record do not support such a conclusion.  As such, the Board finds that presumptive service connection is not warranted for or tinnitus as a chronic disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has also asserted that his tinnitus may be related to his exposure to herbicides during service.  The Veteran's in-service exposure to herbicides is conceded, as his service personnel records reflect that he served in-country in the Republic of Vietnam from April 1968 to February 1969.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, while the Veteran believes his tinnitus may be related to his exposure to herbicides, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition the Secretary has not specifically determined that a presumption of service connection is warranted, and tinnitus is not one of the diseases that are presumed to have resulted from exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  

Moreover, the Board notes there is no competent or credible lay or medical evidence of record that shows the Veteran's tinnitus was initially manifested during service or are otherwise related thereto, to include as due to any exposure to herbicides therein.  Indeed, there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's tinnitus is associated with herbicide exposure and, as noted above, the most competent, credible, and probative evidence of record does not relate his tinnitus to military service.  Therefore, service connection for tinnitus, as secondary to herbicide exposure on a direct and presumptive basis is not warranted.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for tinnitus on a direct basis, to include as directly related to his in-service herbicide exposure, or on a presumptive basis, to include as a chronic disease or as due to herbicide exposure.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Gastrointestinal disability

The Veteran is seeking service connection for a stomach disability, to include ulcers.  The service and post-service evidence of record does not show, nor does the Veteran allege, that his current stomach problems were incurred during service.  Instead, the Veteran has asserted that he developed stomach problems because of his in-service herbicide exposure or as a result of the medication used to treat his service-connected right knee disability.  

At the outset, the Board finds that the evidence of record shows that the Veteran has chronic gastrointestinal disabilities, which have been variously diagnosed as gastroesophageal reflux disease (GERD) and chronic gastritis.  See November 2011 VA examination report.  

As noted, the Veteran has reported having ulcers.  However, the Board finds there is no medical evidence of record showing a contemporaneous diagnosis of peptic ulcer disease (PUD) or peptic ulcers that was rendered based upon clinical testing or findings.  In fact, the November 2011 VA examiner also noted that he could not find supporting medical evidence to confirm the presence or history of PUD.  

In evaluating this claim, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, while the Veteran has reported having ulcers, the Board finds that his statement is not competent or sufficient to establish a diagnosis of ulcers or PUD.  Indeed, the Board finds that ulcers and PUD are not conditions that are capable of lay observation or identification as these conditions are generally confirmed by clinical evidence or findings.  In addition, there is no evidence showing a contemporaneous diagnosis of ulcers or PUD; therefore, the Veteran has not reported a contemporaneous medical diagnosis or described symptoms which resulted in a subsequent diagnosis of ulcers or PUD.  In this context, the Board finds probative that examination of the Veteran's gastrointestinal disabilities in November 2011 did not result in a diagnosis of peptic ulcers or PUD.  

Accordingly, the Board finds that, despite the Veteran's report of suffering from ulcers, the preponderance of the most competent, credible, and probative evidence of record does not establish a diagnosis of peptic ulcers or PUD.  

With respect to the Veteran's assertion that his gastrointestinal disabilities are due to his in-service herbicide exposure, the Board notes that none of the Veteran's current gastrointestinal disabilities (GERD and chronic gastritis) are diseases for which service connection is available based upon herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  In addition, there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's current gastrointestinal disabilities are associated with herbicide exposure.  Therefore, service connection for gastrointestinal disabilities as secondary to herbicide exposure is not warranted.  

In the same way, the Board finds that presumptive service connection is not warranted for peptic ulcers as a chronic disorder because there is no lay or medical evidence showing that peptic ulcers were manifested at any point during the pendency of this claim and appeal, to include during the Veteran's first post-service year.  In fact, the first evidence of any gastrointestinal disability is not shown until 1997, which is almost 30 years after the Veteran was discharged from service.  Therefore, presumptive service connection for peptic ulcers as a chronic disorder is not warranted.  

As noted, the Veteran has asserted that his current gastrointestinal disabilities may be secondary to the medication used to treat his service-connected right knee disability.  

To that end, the Board places significant probative value on the January 2011 VA examination undertaken to address this issue.  At that examination, the VA examiner noted the Veteran's history of gastrointestinal problems, including the evidence showing GERD, which was confirmed by esophogram in February 1997, and chronic gastritis, confirmed by EGD in August 20056 and January 2008.  

After reviewing the evidence of record and examining the Veteran, the February 2011 VA examiner opined that the Veteran's current GERD and chronic gastritis were not incurred in or aggravated by service, noting that there is no evidence of complaints, treatment, or findings related to those disabilities during service.  

With respect to whether the Veteran's current gastrointestinal disabilities are related to the use of medication used to treat the service-connected right knee disability, the VA examiner addressed each disability separately.  The VA examiner opined that the Veteran's GERD is not caused by, the result of, or aggravated by the medication, or NSAIDS, used to treat the service-connected right knee disability.  In making this determination, the VA examiner stated that GERD is not caused by NSAIDS, noting medical studies which indicate the three dominant pathophysiologic mechanisms caused gastroesophageal junction incompetence, not to include the use of NSAIDs.  The VA examiner also noted that it appears the Veteran's GERD was affected by other factors, such as excessive caffeine and history of smoking 100 packs a year, which lower esophageal sphincter pressure and contribute to the symptoms of GERD.  

Nevertheless, the VA examiner opined that it is at least as likely as not that the Veteran's current chronic gastritis was caused by his use of NSAIDs to treat the service-connected right knee disability.  The VA examiner noted that the Veteran has taken NSAIDs in the treatment of pain for his right knee disability, as well as other non-service-connected disabilities.  The VA examiner also noted several medical studies which variously show (1) that NSAIDs cause considerable morbidity and mortality related gastric and duodenal ulcer disease, (2) that patients are considered to be at high risk for GI toxicity from NSAIDs if they have a history of ulcer disease or complication and other symptoms, and (3) are at high risk if they have a history of complicated peptic ulcer disease and are on high dose NSAID therapy, among other things.  Based on these findings and studies, the VA examiner opined that the Veteran's NSAID use in the treatment of his service-connected right knee disability resulted in his episodes of minor bleeding requiring gastroenterology evaluations and prophylactic therapy.  

With respect to the issue of whether the Veteran's current gastrointestinal disabilities are likely directly related to his military service and/or secondary to the use of NSAIDs used to treat his service-connected right knee disability, the Board considers the January 2011 VA examination and opinion to be the most competent, credible, and probative evidence of record.  The Board finds that the January 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In fact, the VA examiner provided opinions regarding each theory of entitlement which were based upon the evidence of record and supported by a complete rationale.  Moreover, there is no opposing or contradicting medical evidence or opinion of record which the Board finds is more competent, credible, or probative as to the issues in this case.  Therefore, the Board finds the January 2011 VA opinion to be of significant probative value with respect to the issues of direct and secondary service connection.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for GERD on a direct basis, on a presumptive basis, or as secondary to the use of NSAIDS to treat the service-connected right knee disability.  The preponderance of the most competent, credible, and probative evidence is also against a finding that the Veteran has a current diagnosis of PUD or peptic ulcers or that the Veteran suffered from peptic ulcers during his first post-service year.  Nevertheless, the preponderance of the most competent, credible, and probative evidence supports the grant of service connection for chronic gastritis, as secondary to the use of NSAIDs to treat the Veteran's service-connected right knee disability.  

Accordingly, service connection for chronic gastritis is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Kidney Stones

The Veteran has asserted that service connection is warranted for kidney stones because he believes his kidney stones are a result of his exposure to herbicides during service.  

At the outset, the Board finds that the service treatment records do not contain any complaints, treatment, or findings related to kidney stones or any other kidney problem.  In fact, an August 1969 report of medical history, completed at separation from service, shows the Veteran denied having or having had kidney stones or blood in his urine.  

In addition, there is no lay or medical evidence of record that shows continuity of kidney symptomatology following service.  In this regard, the Veteran has reported report that he had his first stone in service, with a history of recurrent stone since that time.  However, this assertion is outweighed by the STRs which are negative for any complaints or treatment for kidney stones during service, including at separation from service, as well as the lack of post-service evidence showing complaint or treatment for kidney stones for many years after service.  Indeed, there is no other lay or medical evidence of record that corroborates the Veteran's report of suffering from kidney stones during or since service.  

This gap of many years in the record militates against a finding that the Veteran suffered from a chronic disorder manifested by kidney stones during service, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The post-service medical evidence shows that the Veteran was first evaluated for renal calculus in March 2002, more than 30 years after separation from service.  See December 2007 private treatment record.  As noted, at that time, the Veteran reported that he had his first stone in service, with a history of recurrent stone since that time.  However, the examining physician did not render an opinion as to the likely etiology or onset of the Veteran's kidney stones.  Indeed, there is no competent medical evidence or opinion of record which establishes the likely etiology of the Veteran's current kidney stones.  

In this regard, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination and opinion are not necessary because, while the Veteran has asserted that he first had a kidney stone in service and there is a competent diagnosis of kidney stones, there is no evidence indicating that the current kidney stones may be related to service.  In this regard, as noted, there is no medical evidence or opinion of record suggesting an etiologic relationship between the Veteran's current kidney stones and service; nor is there credible lay evidence of continuity of symptomatology following service.  As noted, there is no medical evidence of record showing treatment for kidney stones until more than 30 years after service and the Veteran has not identified or submitted any other lay or medical evidence which shows complaints or treatment for kidney stones during the 30 years between discharge from service and 2002.  

Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for kidney stones on a direct basis.  

The Board has considered whether presumptive service connection is warranted for the Veteran's kidney stones (or calculi of the kidney) as a chronic disability.  However, there is no competent, credible, or probative evidence that shows the Veteran manifested kidney stones to a degree of 10 percent within the one year following his service discharge in August 1969.  Although the Veteran states that he has suffered from kidney stones since service, his assertions in this regard are not considered credible and there is no medical evidence to support that contention.  As such, the Board finds that presumptive service connection is not warranted for kidney stones as a chronic disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has also asserted that his kidney stones may be related to his exposure to herbicides during service.  As noted above, the Veteran's in-service exposure to herbicides is conceded, given his in-country service in the Republic of Vietnam from April 1968 to February 1969.  However, while the Veteran believes his kidney stones may be related to his exposure to herbicides, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition the Secretary has not specifically determined that a presumption of service connection is warranted, and kidney stones, or any other kidney problems, are not one of the diseases that are presumed to have resulted from exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  

Moreover, the Board notes there is no competent or credible lay or medical evidence of record that shows the Veteran's kidney stones were initially manifested during service or are otherwise related thereto, to include as due to any exposure to herbicides therein.  Indeed, there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's kidney stones are associated with herbicide exposure.  Therefore, service connection for kidney stones, as secondary to herbicide exposure on a direct and presumptive basis is not warranted.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for kidney stones on a direct basis, to include as directly related to his in-service herbicide exposure, or on a presumptive basis, to include as a chronic disease or as due to herbicide exposure.  Because the evidence preponderates against the Veteran's claim, there is no reasonable doubt to be resolved.  See Gilbert, supra.  


Increased Rating Claim 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for right knee synovitis was established in February 1970, and the RO assigned a noncompensable disability rating pursuant to Diagnostic Code 5257, effective August 16, 1969.  At that time, the RO noted that STRs showed the Veteran received a blunt blow to the right knee in February 1969 and subsequently complained of pain in the right knee in June 1969.  However, X-rays taken in June 1969 were negative.  The RO also considered a December 1969 VA examination where the Veteran was diagnosed with right knee synovitis.  Findings from the VA examination revealed tenderness over the proximal tibia at the joint line, but X-rays were normal and there was no atrophy of the right leg quadriceps.  

In October 2006, the Veteran filed a claim seeking an increased rating for his service-connected right knee disability.  However, the Veteran's claim was denied in a March 2007 rating decision which continued the noncompensable disability rating under DC 5020, which pertains to synovitis.  

Under DC 5020, synovitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis is evaluated under DC 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

The pertinent evidence of record consists of VA examination reports dated January 2007 and January 2009, in addition to VA opinions dated April 2007 and January 2011.  The evidentiary record also contains VA outpatient treatment records dated from 2006 to 2010, which contains findings consistent with those reported at the VA examinations.  

The pertinent evidence of record reflects that the Veteran currently suffers from residual right knee pain, instability, fatigability, spasticity, and painful motion in the right lower extremity.  See VA examination reports dated January 2007 and January 2009; VA medical opinions dated April 2007 and January 2011.  The January 2007 VA examination report reflects that the Veteran's right knee range of motion was from zero to 120 degrees, while the January 2009 VA examination report reflects that the Veteran was unable to demonstrate active motion in his right knee due to paralysis and weakness in the right leg.  

With respect to the Veteran's current right leg symptoms, the preponderance of the evidence reflects that the majority of his symptoms are attributable to a post-service injury that occurred in 1984 when a car fell on his neck and caused a fracture in his cervical spine.  The preponderance of the evidence shows that, following the cervical spine fracture, the Veteran experienced lower extremity paralysis, weakness, instability, fatigability and right foot drop; however, the evidence reflects that these symptoms have been attributed exclusively to the cervical spine fracture, as opposed to the service-connected right knee synovitis disability.  See VA examination reports dated January 2007 and January 2009; VA medical opinions dated April 2007 and January 2011.  

The Veteran has consistently reported suffering from pain in his right knee, but he has not reported having flare-ups of pain, recurrent dislocations or subluxation, or locking in this right knee.  As noted, the objective evidence of record shows the Veteran experiences a myriad of symptoms in his right lower extremity, including a right sided limp and abnormal weight-bearing due to right foot drop and weakness, spasticity which is caused by any movement in the right leg and is manifested by immediate spastic jerking, instability, right thigh and leg atrophy, and no active movement in the right knee.  There are also subjective complaints of stiffness, swelling, fatigability, and lack of endurance.  However, all of these symptoms have consistently been attributed to the Veteran's cervical spine fracture.  See VA examination reports dated January 2007 and January 2009; VA medical opinions dated April 2007 and January 2011.  

The preponderance of the evidence shows that the Veteran's right knee is stable, as the collateral and cruciate ligaments are intact.  Indeed, while there is objective evidence of instability in the right lower extremity, the evidence shows that the instability is due to the right lower extremity paralysis and not any abnormality involving the ligaments.  See VA examination reports dated January 2007 and January 2009.   

The January 2007 and January 2009 VA examinations are considered competent, credible and probative medical evidence regarding the symptoms experienced by the Veteran in his right lower extremity.  However, the Board considers the January 2011 VA opinion to be the most probative as to the symptoms that are attributable to the service-connected synovitis disability and the non-service-connected cervical spine fracture.  

As noted, the preponderance of the medical evidence of record attributes all of the Veteran's current right leg symptoms, including pain, to his post-service cervical spine fracture.  See VA examination reports dated January 2007 and January 2009; April 2007 VA medical opinion.  However, the January 2011 VA opinion was obtained in order for a VA physician to provide a detailed medical opinion to differentiate the symptoms attributable to the Veteran's service-connected right knee synovitis disability and his post-service cervical spine fracture, as it appeared that the Veteran's symptoms may have been overlapping.  

After reviewing the evidentiary record and conducting a phone interview with the Veteran, the January 2011 VA examiner stated that the benefit-of-the-doubt should be given the Veteran with respect to the residual pain he experiences in his right knee.  In making this determination, the VA examiner noted that, while the Veteran suffered a cervical spine injury, he is still able to stand upright using the right lower extremity, although he is only able to allow it to hang down, which results in pain.  In this regard, the Veteran also reported that he experiences pain when he swings his right lower extremity to move the right foot and lower extremity.  The January 2011 VA examiner also noted that the Veteran is able to ambulate with Canadian crutches and that, while he is able to stand upright without weight-bearing on the right lower extremity, any weight-bearing on the right knee, as well as standing in the upright position, results in pain.  The VA examiner also noted that a December 1979 arthrogram revealed the Veteran had an incomplete tear of the medial meniscus in his right knee, which the examiner was manifested by persistent pain and limitations of activities of daily living, both of which the Veteran reported have persisted since 1969.   Based on these findings, the January 2011 VA examiner opined that the Veteran's chronic residual pain, due to the medial meniscus tear, should be attributed to the Veteran's service-connected right knee synovitis.  

The January 2011 VA examiner also noted that there was evidence of paralysis and spasticity of the right lower extremity but that these findings are secondary to the cervical spine fracture.  The examiner also noted that a 2009 X-ray revealed degenerative joint disease however, she opined that the right knee arthritis was not caused by or aggravated by synovitis.  In making this determination, the January 2011 VA examiner noted that the service records do not contain any X-rays showing a right knee abnormality, specifically noting that a March 1969 X-ray and December 1969 post-service VA examination, were normal with no radiographic evidence of right knee pathology.  The VA examiner further noted that the first X-ray showing arthritis or degenerative joint disease (DJD) was conducted in 2009 and that the right knee findings were symmetrical to those of the left knee.  The examiner stated that the onset of DJD in 2009 involving the bilateral knees is too remote to the in-service right knee injury in 1969 and is, thus, likely age-related.  

As noted, the Board considers the January 2011 VA opinion to be the most competent, credible, and probative evidence of record regarding the symptomatology attributable to the service-connected right knee synovitis, as opposed to the post-service cervical spine facture.  The Board finds that the January 2011 VA opinion was adequate for evaluation purposes, as the examiner based her opinion on review of the claims file, a phone interview with the Veteran, and physical examinations conducted in January 2007 and January 2009.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Therefore, the Board finds the January 2011 VA opinion to be of significant probative value with respect to the right leg symptoms attributable to service-connected right knee synovitis.  

Based on the foregoing, the Board will proceed to evaluate whether the Veteran's service-connected right knee synovitis disability, which is manifested by a medial meniscus tear and residual, chronic pain, warrants a compensable disability rating.  The symptoms of right lower extremity paralysis, lack of active movement, instability, fatigability, and degenerative arthritis will not be discussed or evaluated, as these symptoms have been attributed to the post-service cervical spine fracture.  

In evaluating the Veteran's symptoms under DC 5020/5003, the Board initially notes that there is conflicting evidence regarding whether the Veteran is able to demonstrate movement in his right knee.  As noted, the January 2007 VA examination report reflects that the Veteran's right knee range of motion was from zero to 120 degrees, while the January 2009 VA examination report reflects that the Veteran was unable to demonstrate active motion in his right knee.  Nevertheless, the Board finds that any decreased movement or inability to move the right knee is related to the paralysis and weakness in the Veteran's right leg which was caused by the post-service cervical spine fracture.  Indeed, there is no competent, credible, or probative evidence of record which shows that any limitation of motion in the right knee is attributable to the Veteran's service-connected right knee synovitis.  See VA examination reports dated January 2007 and January 2009; VA medical opinions dated April 2007 and January 2011.  Therefore, the Board finds the Veteran's service-connected right knee synovitis cannot be rated based upon limitation of motion under DCs 5003, 5260, or 5261.  

However, the Board finds that a 10 percent disability rating is warranted under DC 5003, as the evidence shows that the Veteran's service-connected right knee synovitis is manifested by chronic, residual pain, including when he swings his right lower extremity to move the right foot and lower extremity.  See January 2011 VA opinion.  While the January 2011 VA examination report reflects that this notation of "painful motion" is based on  the Veteran's subjective report, the Board notes that there is objective evidence of painful motion with any movement of the right leg, which corroborates the Veteran's report of such.  See January 2009 VA examination report.  Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating is warranted under DC 5003 for the painful motion experienced by the Veteran in conjunction with his service-connected right knee synovitis.  

A rating higher than 10 percent is not warranted, however, because the evidence does not reflect that the Veteran's service-connected synovitis involves two or more major or minor joint groups or is manifested by occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.

In an effort to afford the Veteran the highest possible disability rating, the Board has evaluated his right knee disability under all other appropriate diagnostic codes.  However, the Veteran has never been diagnosed with or shown to have ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee) associated with his service-connected right knee synovitis.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263 (2011) are not for application.  

Given the historical evidence showing an incomplete tear in the Veteran's right medial meniscus, the Board has also considered his disability under DC 5258, which provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  However, the preponderance of the evidence shows the Veteran has consistently denied experiencing locking in his right knee joint and there is no lay or medical evidence showing an effusion in the right knee joint that is related to the service-connected synovitis disability.  Therefore, DC 5258 does not assist the Veteran in obtaining a disability rating higher than 10 percent.  Likewise, the Board finds that, since the maximum evaluation under DC 5259 is 10 percent, that diagnostic code would not assist the Veteran in obtaining a higher rating and, therefore, is not for application.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right knee synovitis, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's chronic, residual pain, with medial meniscus tear, is contemplated and adequately compensated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's riht knee synovitis during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has been unemployed since the cervical spine fracture in 1984.  However, physicians have consistently reported that the Veteran's service-connected right knee synovitis does not affect his usual occupation.  See VA examination reports dated January 2007 and January 2009.  In addition, the January 2011 VA examiner stated that, if the service-connected right knee synovitis disability was the only condition affecting his right lower extremity, it is likely that the Veteran would be employable by at least a sedentary or desk job.  Based on this evidence, the Board finds the evidence does not show that the Veteran was unemployable solely due to his service-connected disability, and further discussion of a TDIU is not necessary. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 10 percent disability rating, but no higher, for service-connected right knee synovitis.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for the gastrointestinal disabilities of peptic ulcers, peptic ulcer disease, and GERD are denied.  

Entitlement to service connection for chronic gastritis, as secondary to the use of NSAIDs to treat the Veteran's service-connected right knee synovitis is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for kidney stones is denied.  

A 10 percent disability rating is granted for service-connected right knee synovitis, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


